Citation Nr: 0924874	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the appellant.


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the Veteran has a 
current diagnosis of PTSD.

2.  The evidence is in approximate balance as to whether the 
Veteran's tinnitus is due to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  Giving the benefit of the doubt to the Veteran, tinnitus 
was incurred in service. 38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In March 2005 and April 2005 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2005 rating 
decision, November 2006 SOC, and January 2006 SOC explained 
the basis for the RO's action, and the SOCs provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.


Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

A.  Service connection for PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where the overall evidence of record fails to 
support a diagnosis of the claimed condition at any time 
during the claim, that holding would not be applicable.

The Veteran's service records show that he served on the Navy 
vessels USS Stephen Potter, USS Owen, and the USS Klondike.  
He was awarded the Asiatic-Pacific Campaign Medal (with six 
stars), Philippine Liberation Medal (two stars), World War II 
Victory Medal, and American Area Campaign Medal.  He 
participated with the Fast Carrier Task Force in support of 
the Okinawain Operation in the spring of 1945.

The Veteran wrote in a statement submitted with his February 
2005 claim that when he served on the USS Stephen Potter 
their job was to escort aircraft carriers, battleships, and 
cruisers.  They were attacked by enemy submarines and 
aircraft, and they took part in landing troops on several 
islands.  In addition, they rescued survivors from ships that 
were attacked by suicide planes, and escorted damaged ships.  
In an April 2005 statement the Veteran wrote that when he was 
discharged in 1946 he was depressed, and had no one to talk 
to about his experiences.  
 
He underwent a VA examination for PTSD in September 2005.  He 
reported suffering from painful recollections and nightmares 
of his experiences in the Pacific theater of World War II.  
He said he had great emotional difficulty when watching 
movies about World War II.  In one incident the Veteran 
described, he reached out to pull a man out of the water only 
to have the man's skin slip off of his hand and arm due to 
burns.  He said his ship rescued 87 survivors from other 
ships that were torpedoed off Okinawa, he was once involved 
in a continuous battle for eight days, and his and other 
small ships were used to lure Japanese suicide planes so that 
other ships could shoot them down.    

The Veteran said that he drank fairly heavily for a period 
after the war but gradually stopped, and had not had any 
alcohol for 25 years.  In addition, he had never smoked or 
used illicit drugs.  He described working in the timber 
industry after his active service, and then worked for a 
large retail chain.  Eventually he learned photography and 
for 30 years he owned a photo studio and taught photography 
at a community college.  In his retirement he said he was 
enjoying woodworking, and sometimes sold his work at craft 
shows along with his wife.  He also sold used camera 
equipment, although that had diminished recently due to the 
market.  Despite some health problems, the Veteran said he 
walked for two miles a day, weather permitting.  Outside of 
his military service, he did not report any life threatening 
situations that could be precipitants of PTSD.

The examiner noted that the Veteran seemed to have a 
considerable social life, participated in craft shows and a 
camera club, had a good relationship with his family, did not 
voice a sense of a foreshortened future, did not describe 
problems with concentration or a startle response, did not 
engage in increased vigilance, and did not describe other 
psychological symptoms or problems.  The Veteran's mood was 
serious but not distinctly depressed or anxious, and the 
examiner noted that he became tearful and shaken when talking 
about his wartime stressors.  The examiner also noted that 
the Veteran did not show signs of a psychotic process or 
suicidal or homicidal ideation.  The Veteran had not ever 
sought psychological treatment, and did not express an 
intention to do so.

Reviewing the Veteran's symptoms, the examiner felt that the 
Veteran's experiences during World War II would qualify as 
precursors to PTSD under the DSM-IV.  While the Veteran had 
some avoidance and re-experiencing of stressors, he did not 
show numbing or general responsiveness or heightened arousal.  
The examiner opined that the Veteran's symptom pattern was 
insufficient to justify a diagnosis of PTSD or other 
psychiatric diagnosis.  In addition, the examiner noted that 
the Veteran did not indicate any interference with his 
industrial adaptability, and his retirement had not been due 
to psychological difficulties.

We recognize the sincerity of the arguments advanced by the 
Veteran that he has PTSD that is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  However, PTSD requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  The Board notes that the record does not show 
that the Veteran has been diagnosed with PTSD.

The Board expresses its appreciation and admiration for the 
Veteran's service in World War II.  However, in the absence 
of a diagnosis of PTSD in the evidentiary record, service 
connection for PTSD must be denied.  The Board need not 
evaluate the other elements necessary for service connection 
for PTSD, since the absence of one requirement means an award 
of service connection is not possible.  As the evidence 
preponderates against the claim for service connection for 
PTSD, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

B.  Service Connection for Tinnitus

The Veteran maintains that he developed tinnitus as a result 
of acoustic trauma during military service.  He wrote in 
February 2005 that, when he was in the forward fire room on 
shipboard while anti-submarine depth charges were dropped, it 
was like being inside a barrel being struck by a large 
hammer.  In an April 2005 statement the Veteran wrote that he 
was exposed to gunfire on the deck of the USS Stephen Potter, 
without hearing protection, when they were firing at enemy 
airplanes and shores.  As discussed above, the Veteran's 
records show that he served on the USS Stephen Potter, USS 
Owen, and the USS Klondike.

The Veteran had a VA audiological evaluation in October 2005 
at which he complained of tinnitus since the 1940s.  He did 
not report any post-service occupational acoustic trauma, and 
he said he used hearing protection when he went hunting.  The 
examiner opined that tinnitus was just as likely as not 
caused by noise in service.  

38 U.S.C.A. § 1154 makes it abundantly clear that special 
considerations attend the cases of combat veterans. Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  Section 1154(b) 
provides as follows:

In the case of any veteran who engaged in combat 
with the enemy in active service with a 
military, naval, or air organization of the 
United States during a period of war, campaign, 
or expedition, the Secretary shall accept as 
sufficient proof of service connection of any 
disease or injury alleged to have been incurred 
in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding 
the fact that there is no official record of 
such incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service 
connection of such injury or disease may be 
rebutted by clear and convincing evidence to the 
contrary. The reasons for granting or denying 
service connection in each case shall be 
recorded in full.

38 U.S.C.A. § 1154 (West 2002 & Supp. 2008).  The 
Board finds the Veteran's statements regarding 
exposure to excessive noise from military duties in 
service to be credible.  Section 1154(b) applies a 
reduced evidentiary burden which can be used to 
establish the incurrence of an event in service.

Having weighed the evidence pertaining to the claim of 
service connection for tinnitus, the Board concludes that the 
evidence is not against finding in favor of the Veteran.  
Overall, the audiologist could not state with any certainty 
the etiology of the Veteran's current tinnitus.  However, as 
discussed above, she felt that it was just as likely as not 
caused by noise in service.

Therefore, without finding error in the previous action taken 
by the RO, the Board will exercise its discretion to find 
that the evidence is in relative equipoise, and will conclude 
that service connection for tinnitus is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran's service treatment records show that at a July 
1943 physical examination his hearing was 15/15 bilaterally.  
At a March 1946 examination before separation, his hearing 
was 15/15 bilaterally on whispered and spoken voice.

August 1993 hearing test results from private treatment show 
that the Veteran's speech reception threshold with spondees 
stimulation was 25 on the right and 30 on the left.  Speech 
discrimination testing results were 78 percent at 50 decibels 
(dB) on the right and 84 percent at 50 (dB) on the left.  At 
May 2001 testing, the speech recognition threshold was 45 dB 
bilaterally and speech discrimination was 56 percent on the 
right and 80 percent on the left.  April 2002 testing showed 
word recognition of 96 percent on the right and 92 percent on 
the left.

The Veteran had a VA audiological examination in October 2005 
at which he complained of decreased hearing in both ears in 
all situations.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
60
65
LEFT
35
45
70
65
65

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  The examiner diagnosed the Veteran with 
mild to moderately severe sensorineural hearing loss in both 
ears; she could not offer an opinion as to the etiology 
because the claims file was not available to her.

The Court of Appeals for Veterans Claims, in Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007), found that once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one.  As the above VA examiner was unable 
to offer an opinion as to the etiology of the Veteran's 
hearing loss because the claims file was not available to 
her, the Board finds that the VA examination was not adequate 
and that another one is necessary in order to decide the 
Veteran's claim for hearing loss on the merits.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion 
. . . must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain any 
additional evidence, not already of record, 
which pertains to the claim for service 
connection for hearing loss.  The RO should 
also invite the Veteran to submit all 
pertinent evidence in his possession, and 
explain the types of evidence that is his 
ultimate responsibility to submit.

2.	If she is available, the RO should request an 
examination report addendum from the 
audiologist who conducted the October 2005 
audiological examination.  The claims file, to 
include this Remand, must be made available to 
the examiner, and the addendum should include 
discussion of the Veteran's service treatment 
records, documented medical history, and 
contentions regarding hearing loss.  If the 
audiologist who conducted the October 2005 
audiological examination is not available, the 
RO should request that another audiologist 
review the Veteran's claims file.

a.	The examiner/reviewer should specifically 
state whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the Veteran's hearing 
loss is causally or etiologically related 
to his active service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50-50 
probability), with the rationale for any 
such conclusion set out in the report.

b.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

3.	Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for 
hearing loss.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


